
	

113 HR 5031 : STEM Education Act of 2014
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5031
		IN THE SENATE OF THE UNITED STATES
		July 15, 2014Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To define STEM education to include computer science, and to support existing STEM education
			 programs at the National Science Foundation.
	
	
		1.Short titleThis Act may be cited as the STEM Education Act of 2014.
		2.Definition of STEM educationFor purposes of carrying out STEM education activities at the National Science Foundation, the
			 Department of Energy, the National Aeronautics and Space Administration,
			 the National Oceanic and Atmospheric Administration, the National
			 Institute of Standards and Technology, and the Environmental Protection
			 Agency, the term STEM education means education in the subjects of science, technology, engineering, and mathematics, including
			 other academic subjects that build on these disciplines such as computer
			 science.
		3.Informal STEM education
			(a)GrantsThe Director of the National Science Foundation, through the Directorate for Education and Human
			 Resources, shall continue to award competitive, merit-reviewed grants to
			 support—
				(1)research and development of innovative out-of-school STEM learning and emerging STEM learning
			 environments in order to improve STEM learning outcomes and engagement in
			 STEM; and
				(2)research that advances the field of informal STEM education.
				(b)Uses of fundsActivities supported by grants under this section may encompass a single STEM discipline, multiple
			 STEM disciplines, or integrative STEM initiatives and shall include—
				(1)research and development that improves our understanding of learning and engagement in informal
			 environments, including the role of informal environments in broadening
			 participation in STEM; and
				(2)design and testing of innovative STEM learning models, programs, and other resources for informal
			 learning environments to improve STEM learning outcomes and increase
			 engagement for K–12 students, K–12 teachers, and the general public,
			 including design and testing of the scalability of models, programs, and
			 other resources.
				4.Noyce scholarship program amendments
			(a)AmendmentsSection 10A of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1a) is
			 amended—
				(1)in subsection (a)(2)(B), by inserting or bachelor’s after master’s;
				(2)in subsection (c)—
					(A)by striking and at the end of paragraph (2)(B);
					(B)in paragraph (3)—
						(i)by inserting for teachers with master’s degrees in their field after Teaching Fellowships; and
						(ii)by striking the period at the end of subparagraph (B) and inserting ; and; and
						(C)by adding at the end the following new paragraph:
						
							(4)in the case of National Science Foundation Master Teaching Fellowships for teachers with bachelor’s
			 degrees in their field and working toward a master’s degree—
								(A)offering academic courses leading to a master’s degree and leadership training to prepare
			 individuals to become master teachers in elementary and secondary schools;
			 and
								(B)offering programs both during and after matriculation in the program for which the fellowship is
			 received to enable fellows to become highly effective mathematics and
			 science teachers, including mentoring, training, induction, and
			 professional development activities, to fulfill the service requirements
			 of this section, including the requirements of subsection (e), and to
			 exchange ideas with others in their fields.;
					(3)in subsection (e), by striking subsection (g) and inserting subsection (h);
				(4)by redesignating subsections (g) through (i) as subsections (h) through (j), respectively; and
				(5)by inserting after subsection (f) the following new subsection:
					
						(g)Support for Master Teaching Fellows while enrolled in a master’s degree programA National Science Foundation Master Teacher Fellow may receive a maximum of 1 year of fellowship
			 support while enrolled in a master’s degree program as described in
			 subsection (c)(4)(A), except that if such fellow is enrolled in a
			 part-time program, such amount shall be prorated according to the length
			 of the program..
				(b)DefinitionSection 10(i)(5) of the National Science Foundation Authorization Act of 2002 (42 U.S.C.
			 1862n–1(i)(5)) is amended by inserting computer science, after means a science,.
			
	Passed the House of Representatives July 14, 2014.Karen L. Haas,Clerk
